UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB (Mark One) []QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended December 31, 2007 []TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period from to Commission file number:0-15224 Advance Display Technologies, Inc. (Exact name of small business issuer as specified in its charter) Colorado 84-0969445 (State of incorporation) (IRS Employer ID number) 7334 South Alton Way, Suite F, Centennial, CO 80112 (Address of principal executive offices)(Zip Code) (303) 267-0111 (Issuer’s telephone number, including area code) Check whether the issuer (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X As of February 13, 2008, the Company had 26,198,177 shares of Common Stock, $.001 par value per share outstanding -i- ADVANCE DISPLAY TECHNOLOGIES, INC. INDEX PART I.FINANCIAL INFORMATION Page Item 1. Consolidated Balance Sheets - December 31, 2007 (unaudited) and June 30, 2007 1 Consolidated Statements of Operations (unaudited) Three and six months ended December 31, 2007 and 2006 and for the period from March 15, 1995, inception, to December 31, 2007 2 Consolidated Statements of Cash Flows (unaudited) Six months ended December 31, 2007 and 2006 and for the period from March 15, 1995, inception, to December 31, 2007 3 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis or Plan of Operations 7 Going Concern 7 Overview 7 Results of Operations 8 Liquidity and Resources 9 Forward Looking Statements 10 Item 3. Controls and Procedures 11 PART II.OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 6. Exhibits 12 Signatures -i- PART 1.FINANCIAL INFORMATION Item 1. ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS December 31, 2007 June 30, 2007 (Unaudited) ASSETS Current Assets: Cash $ 452,869 $ 1,237,599 Preferred stock subscriptions receivable 500,000 Inventory 20,685 Other current assets 51,160 35,369 Total current assets 524,714 1,772,968 Property and Equipment, Net 71,865 46,360 Total Assets $ 596,579 $ 1,819,328 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accounts payable Trade $ 383,914 $ 281,522 Related party 13,835 11,759 Revolving, convertible, redeemable promissory notes payable to related parties 740,000 740,000 Demand notes payable to related parties 800,000 800,000 Accrued interest payable to related parties 323,152 244,441 Other accrued liabilities 31,603 28,175 Total current liabilities 2,292,504 2,105,897 Long-Term Capital Lease Obligations, Less Current Maturities: 3,878 4,641 Total liabilities 2,296,382 2,110,538 Stockholders’ Equity (Deficit): Preferred Series D stock, $.001 par value, 70,100,000 shares authorized, 25,780,322 issued and outstanding, (liquidation preference of $429,672). 25,780 25,780 Preferred Series E stock, $.001 par value, cumulative 5% dividend,1,008,985 shares authorized, 1,008,985 shares issued and outstanding (liquidation preference of $1,214,981) 1,009 1,009 Preferred Series F stock, $.001 par value, 4,549,015 shares authorized, 4,549,015 shares issued and outstanding (liquidation preference of $4,549,015) 4,549 4,549 Preferred Series G stock, $.001 par value, 54,180 shares authorized, 54,180 and 40,705 shares issued and outstanding, respectively (liquidation preference of $4,802,750) 54 41 Preferred stock subscriptions receivable (500,000 ) Common stock, $.001 par value, 175,000,000 shares authorized, 26,198,177 issued and outstanding 26,199 26,199 Additional paid-in capital 16,267,502 14,961,393 Deficit accumulated during the development stage (18,024,896 ) (14,810,181 ) Total Stockholders’ Equity (Deficit) (1,699,803 ) (291,210 ) Total Liabilities and Stockholders’ Equity (Deficit) $ 596,579 $ 1,819,328 (See accompanying notes to consolidated, unaudited financial statements) 1 ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended December 31, Six Months Ended December 31, Cumulative From Inception (March 15, 1995) Through December 31, 2007 2006 2007 2006 2007 Consulting Revenue $ 91,014 Other Income: Related party interest income 162,761 Other interest income 3,583 57 9,368 158 19,143 Settlement income 463,179 Other 550 Total revenue and other income 3,583 57 9,368 158 736,647 Costs and Expenses: Cost of consulting revenue 93,648 General and administrative 461,491 215,803 838,817 390,856 6,996,069 Research and development 1,202,184 210,521 2,306,555 268,859 7,523,660 Impairment of intangible asset 451,492 Interest expense – related parties 39,356 38,522 78,711 74,489 3,931,833 Total costs and expenses 1,703,031 464,846 3,224,083 734,204 18,996,702 Loss BeforeDiscontinued Operations and Extraordinary Gain $ (1,699,448 ) $ (464,789 ) $ (3,214,715 ) $ (734,046 ) $ (18,260,055 ) Loss from discontinued operations (202,278 ) Gain on disposal of discontinued operations 108,652 Loss BeforeExtraordinary Gain $ (1,699,448 ) $ (464,789 ) $ (3,214,715 ) $ (734,046 ) $ (18,353,681 ) Extraordinary Gain Due to Extinguishment of Debt 328,785 Net Loss $ (1,699,448 ) $ (464,789 ) $ (3,214,715 ) $ (734,046 ) $ (18,024,896 ) accrued perferred series e dividend (12,612 ) (12,612 ) (25,224 ) (25,224 ) (205,996 ) Net loss applicable to common shareholders $ (1,712,060 ) $ (477,401 ) $ (3,239,939 ) $ (759,270 ) $ (18,230,892 ) net loss per common share(basic and dilutive): $ (.06 ) $ (.02 ) $ (.12 ) $ (.03 ) weighted average number of common shares outstanding 26,198,177 26,198,177 26,198,177 26,198,177 (See accompanying notes to consolidated, unaudited financial statements) 2 ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended December 31, Cumulative From Inception (March 15, 1995) Through December 31, 2007 2006 2007 cash flows from (to) operating activities: Net (Loss) $ (3,214,715 ) $ (734,046 ) $ (18,024,896 ) Adjustments to reconcile net loss to net Cash used in operating activities: Loss from discontinued operations 202,278 (Gain) on disposition of discontinued operations (108,652 ) (Gain) on debt forgiven (496,777 ) Acquired research and development expense 2,536,494 Impairment of intangible asset 451,492 Impairment of assets 186,981 Depreciation and amortization 15,058 11,119 343,614 Amortization of deferred merger costs 75,000 Stock and stock option compensation expense 93,372 7,816 349,679 Interest expense related to debt discount 1,893,573 Loss on disposal of property and equipment 7,015 (Increase) decrease in: Inventory (20,685 ) (86,500 ) (146,637 ) Vendor deposits (29,575 ) Other current assets (15,791 ) (32,892 ) (107,645 ) (Decrease)increase in: Accounts payable 104,468 81,328 360,050 Interest payable to shareholders 78,711 74,489 1,965,307 Other accrued liabilities 3,305 3,675 (145,435 ) Net cash used in operating activities (2,956,277 ) (704,586 ) (10,658,559 ) cash flows from (to)investing activities: Purchases of property and equipment (40,563 ) (68,135 ) (291,763 ) Proceeds from sale of property and equipment 17,030 Advances to affiliates (932,925 ) Purchase of notes receivable and security interest (225,000 ) Cash received in acquisition 303,812 Net cash used in investing activities (40,563 ) (68,135 ) (1,128,846 ) cash flows from (to) financing activities: Proceeds from stock sales 2,212,750 425,000 5,505,877 Proceeds from exercise of options 14,400 Proceeds from notes payable to shareholders 300,000 6,429,754 Proceeds from line of credit 299,505 Principal payments on leased equipment (640 ) (2,415 ) (9,262 ) Net cash provided by financing activities 2,212,110 722,585 12,240,274 Increase (decrease) in cash (784,730 ) (50,136 ) 452,869 Cash & cash equivalent at beginning of period 1,237,599 130,248 Cash & cash equivalent at end of period $ 452,869 $ 80,112 $ 452,869 (See accompanying notes to consolidated,unaudited financial statements) 3 ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended December 31, Cumulative From Inception (March 15, 1995) Through December 31, 2007 2006 2007 supplemental disclosure of cash flow information Cash paid for: Interest $ $ $ 26,570 Non-cash transactions: Issuance of common stock for acquisition of Display Group, LLC and Display Optics, Ltd. and conversion of convertible debt $ $ $ 2,199,026 Conversion of notes payable to stockholders to Common stock $ $ $ 550,000 Conversion of interest payable on notes to notes payable $ $ $ 12,354 Retirement of shares in settlement $ $ $ 1,402 Extinguishment of debt and trade payables $ $ $ 496,777 Acquired membership interest in Regent Theaters, LLC and Regent Releasing, LLC $ $ $ 50,000 Conversion of Preferred Series C stock to common stock $ $ $ 1,844 Subscriptions for Preferred Series D stock $ $ $ 400,000 Cancellation of Subscriptions for Preferred Series D Stock $ $ $ (325,000 ) Subscriptions for Preferred Series G Stock $ $ 325,000 $ Conversion of demand notes and accrued Interest to Preferred Series E stock $ $ $ 1,008,985 Conversion of convertible, redeemable Promissory notes, demand notes and accrued Interest to Preferred Series F stock $ $ $ 4,549,015 Acquisition of 15,000,000 shares of Preferred Series D stock $ $ $ 75,000 Equipment acquired under capital lease $ $ $ 14,603 Issuance of shares of Common Stock for debt $ $ $ 5,000 Issuance of shares of Preferred Series D stock for deferred compensation $ $ $ 304,500 Cancellation of unearned Preferred Series D stock $ $ $ (297,491 ) (See accompanying notes to consolidated, unaudited financial statements) 4 ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) NOTES
